Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Opening Remarks
Note in the rejection below, the examiner is now using Bruce ‘011 instead of Bruce ‘010.  Bruce ‘011 teaches, in addition to the structure, the functional language which applicant argues is lacking.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/2021 has been entered.
 Claim Rejections - 35 USC § 112
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The 3D printed shaping device “to define a space”, in claim 17 has already been recited in claim 1 and therefore it is unclear if applicant is referring to the same space or an additional space.  In the disclosure, there only appear to be one space to form the midsole.
Claim 17 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 17 doesn’t appear to further limit the claimed physical last of claim 1.  The “space” has already been defined and the functional language added to claim 17 doesn’t add any additional structure to the physical last.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 1205648 (MacFarland) in view of US 2016/0166011 (Bruce).

MacFarland lacks teaching the shaping device being 3D printed.  Although MacFarland does teach “the templets may be of any desired material, wood, metal or other suitable materials”, page 2, lines 24-26.  
Bruce teaches the last and other components are made by three dimensionally (3D) printing, also known as, additive manufacturing, e.g. see the abstract and paragraphs 0014,0018,0019, 0033,0034,0036,0037,0060,0077 and 0078.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the shaping device of the last taught by MacFarland, out of three dimensionally (3D) printing material, as taught by Bruce, to provide precise sized devices that can be easily and quickly formed by 3D printing.  With regard to the functional language (i.e. the shaping device configured based on 3D scan data of a foot…), the shaping device as taught above is inherently capable of being configured based on 3D scan data of a foot of an individual customer and pressure data associated with the foot of the individual customer.  Moreover, Bruce also if this functional language had additional weight in the claim), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the shaping device of the physical last as taught above based on 3D scan data of a foot of an individual and pressure data associated with the foot of the individual customer, in view of the teachings of Bruce, to provide exact sized devices due to the scanning of the foot.
Regarding claim 4, the shaping device as taught by the combination above includes a material from additive manufacturing process.
Regarding claim 17, the space defined below the bottom region of the last as taught above represents a space, wherein a midsole is inherently capable of being injection molded during manufacturing of the shoe.
All of the functional claim language and statements of intended use do not make an otherwise unpatentable claim patentable.  It is believed to be well settled that "recitation with respect to manner in which claimed apparatus is intended to be employed does not differentiate claimed apparatus from prior art apparatus satisfying structural limitations of that claimed" Ex parte Masham 2 USPQ2nd 1647.  Also see Ex parte Casey 152 USPQ 235.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1,4 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.
Applicant should also consider US 2010/0229422 (Goonetilleke).  See paragraph 0116 which teaches a physical last (“existing last”) to which a shape is obtained from scanning and slapped on the bottom of the last.  Goonetillke only lacks the shaped device being removable and being formed from 3D printed material.  Moreover, Goonetilleke teaches the shaped device is obtained from scanning; see paragraph 0016.  
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: 
-“The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.” 
--“A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.”
-Moreover, “The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims.  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06” MPEP 714.02.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED KAVANAUGH whose telephone number is (571) 272-4556.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule a telephone interview, applicant is encouraged to call the examiner.  Normally telephone interviews can quickly be scheduled.  For other types of interviews, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ted Kavanaugh/
Primary Patent Examiner
Art Unit 3732
Tel: (571) 272-4556